Citation Nr: 0205798	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  96-23 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for severe varus injury to 
the left knee with probable tear of the posterior lateral 
corner and posterior cruciate ligament and disruption of the 
common peroneal nerve.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1976 to 
October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO), which denied the veteran's claim of entitlement to 
service connection for a left knee traumatic injury.  The 
notice of disagreement was received in April 1996, and after 
issuance of a statement of the case in  September 1996, the 
substantive appeal was received in September 1996. 

In response to a request for a hearing, the RO notified the 
veteran in a January 1997 letter to his last known address 
that a hearing had been scheduled for February 1997.  The 
claims file notes that the veteran failed to report for the 
hearing, although the RO notification letter has not been 
returned by the United States Postal Service as 
undeliverable.  The veteran has not requested rescheduling of 
the hearing.  Under these circumstances, the Board deems the 
hearing request to be withdrawn.  

When this matter was first before the Board in August 1998, 
the case was remanded for further development.  In compliance 
with the remand, additional medical evidence has been 
received and a supplemental statement of the case has been 
issued.  The Board will proceed with adjudication of the 
appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.

2. The veteran's current left knee disabilities are the 
result of a post-service injury, and are not related to 
disease or injury in service or to a service-connected 
disability.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the veteran's current left knee injury was not 
incurred in active service; may not be presumed to have been 
incurred during such service, and is not proximately due to 
or the result of, or aggravated by a service-connected left 
knee disability.  38 U.S.C.A. §§ 1101, 1131, 5103(A), 5107 
(West 1991 & Supp. 2001);  38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 5003, 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records reveals that on 
enlistment examination in May 1976, the lower extremities 
were noted as normal.  In September 1978, as a result of a 
motor vehicle accident, the veteran was seen with a simple 
injury of the left knee, diagnosed as a contusion.  Treatment 
notes indicate full range of motion in the left knee, with 
painful extension and tender patella, with the ligament 
intact and negative McMurray's sign.  X-rays were noted as 
within normal limits, and ice and elevation were recommended.  
The veteran was released to duty two weeks later, in October 
1978.  Also, in August 1981, service medical records note 
that the veteran had a football physical, during which he 
denied a history of injuries.

In August 1982, four years after the contusion injury, the 
veteran complained of injury to his left knee while playing 
football.  The examiner noted a twisted left knee which 
became stiff overnight.  On examination no deformity, 
swelling or redness, and no patella tenderness were noted.  
There was tenderness in the medial joint line, increased with 
McMurray's maneuver, but no instability was noted.  An 
assessment was made of probable medial collateral ligament 
(MCL) strain.  A cylindrical cast was applied, and removed 
the next day.  Crutches were used, and two weeks later, in 
September 1982, treatment notes report that the MCL strain 
had resolved.

The following month, in October 1982, in service, the veteran 
was again referred to the overweight program with a diagnosis 
of mild obesity.  The veteran has been intermittently 
referred to weight management throughout his period of 
military service.

On September 1986 discharge examination, the lower 
extremities were noted as normal.  On the accompanying 
medical history form, the veteran specifically denied having, 
or having had, a "trick" or locked knee.  Thus service 
medical records, including the reports of his entrance and 
separation examinations, show no history, complaints, 
findings or diagnoses of any laxity, ligamentous deficit, 
instability, or other chronic residuals of a left knee 
injury.  The veteran was discharged in October 1986.  He was 
noted as exceeding weight standards by 67 pounds, and weight 
loss was recommended.

The veteran's original claim for compensation was received in 
November 1986.  He listed a number of orthopedic 
disabilities, but none involving the left knee.

The veteran was examined for VA purposes in February, March, 
and April 1987.  His complaints included "knees hurt."  X-
ray examination showed the left knee was "radiographically 
intact."  Clinical examination was normal.  There was no 
diagnosis of any left knee disability.

In November 1987, the veteran complained of effusion of the 
left knee, with tenderness in the medial compartment, and 
left knee pain.  X-rays of the knee revealed no fracture, 
dislocation, lytic or blastic lesions, but mild degenerative 
changes were noted, and two ossified bodies were seen in the 
soft tissue anteriorly to the proximal tibial plateau, which 
were felt to be secondary to previous Osgood-Schlatter 
disease.  

In an April 1988 rating decision, the RO granted service 
connection for osteoarthritis of the left knee, ankle and 
foot, and assigned a twenty percent combined rating under 
Diagnostic Code (DC) 5003.  This is only tangential to the 
claim because neither the veteran, his surgeon, nor any other 
VA examiners have ascribed the current injury to the service-
connected osteoarthritis.  No further complaints or claims 
for left knee instability or injury are of record until 1994.

In July 1994, six years later, the veteran reportedly slipped 
while throwing a ball, and sustained a severe varus injury to 
the left knee that tore the ligaments.  He underwent surgery 
at Alleghany Hospital in July 1994, and a detailed operative 
report is of record.

The surgeon noted a preoperative diagnosis of severe varus 
injury to left knee with probable tear of the posterior 
lateral corner and posterior cruciate ligament and disruption 
of the common peroneal nerve.  Postoperative diagnosis is 
noted as tear of the anterior cruciate ligament, posterior 
lateral corner of left knee; complete disruption of the 
common peroneal nerve of the left knee.  Reconstructive 
surgical procedures performed were: arthroscopy with 
debridement of portion of the anterior cruciate ligament; 
exploration of the peroneal nerve; exploration of the 
posterior lateral corner of left knee with repair of tears of 
the posterior capsule, lateral meniscus, popliteus tendon, 
fibular collateral ligament and biceps tendon.

In a letter dated in October 1994, the orthopedic surgeon who 
repaired the veteran's knee noted that although the veteran 
was moderately obese, he would not expect this much damage 
with this mechanism of injury, and suspected pre-existing 
laxity or ligamentous injury of the left knee.  The surgeon 
noted that injury completely tore both the anterior and 
posterior cruciate ligaments, and completely severed the 
peroneal nerve, resulting in complete dislocation of the left 
knee.

The surgeon opined that he suspected that a combination of 
pre-existing laxity in the knee, with a new injury on top of 
that and the veteran's obesity, would all have probably 
contributed to the severity of the current injury.  He 
further stated "although it is hard to say that the recent 
injury was secondary to problems evolving from the injury in 
service in 1982 this is certainly likely if there was a 
significant ligamentous injury to the knee at that time."

October 1994 through January 1995 VA treatment notes show 
surgery on the peroneal nerve.

In January 1995, the veteran filed a claim of entitlement to 
service connection for his "re-injured" service-connected 
left knee.  In a June 1995 rating decision, the RO reviewed 
all of the available evidence in connection with veteran's 
claim and denied the claim.  In December 1998, the Board 
remanded the case for additional development.

Consistent with the remand, the veteran underwent VA 
examination in May 1999.  A VA orthopedic specialist was 
asked to render an opinion, with review of the entire claims 
file, as to whether it was at least as likely as not, that 
the in-service left knee injury in 1982 is causally or 
contributorily related to the current varus injury of the 
left knee.

The VA examiner noted review of the C-file, and all medical 
records.  He discussed the veteran's service medical records, 
and the circumstances surrounding the left knee in-service 
injury, in 1982.  After a detailed analysis of the 
reconstructive operative examination reports of Dr. McCoig, 
the veteran's surgeon, the VA examiner concluded that "based 
upon this examination, the knee joint, there is no pre-
existing evidence of any osteoarthritis or other laxity of 
the joint prior to the injury of 6/28/94."  The VA examiner 
also noted that the arthroscopic findings also revealed "no 
evidence of degenerative arthritis which would have pre-
exposed this patient to the severity of his injury."

The VA examiner opined, contrary to the surgeon's view, that 
the mechanism of injury and circumstances of the veteran's 
account of "standing on a slight incline, the grass was wet 
and, in the process of throwing the ball, his leg twisted and 
he fell...coupled with his weight, most certainly would have 
produced the injury of such a severity."  See C&P Report 
dated May 1999.

As regards the service medical records, the examiner noted 
that no laxity had been found in service in August 1982.  
Finally, the VA examiner concluded that the surgeon's opinion 
in his October 1994 letter, that he suspected a prior laxity 
"if there had been significant ligamentous injury to the 
knee" was contradictory to the July 1994 pre-operative 
arthroscopic findings; which specifically indicated that 
"the medial compartment of the joint showed a slight fold in 
the medial meniscus but it was probed and noted to be intact 
throughout its length.  The condyles of the femur and tibia 
had a normal appearance." See Operative Report dated July 
1994.

Essentially, the VA examiner's review found that arthroscopy 
and surgical probing showed no prior ligamentous damage to 
the knee; that the severity of the veteran's left knee injury 
would have occurred from the mechanism of injury, without any 
prior ligamentous injury; and that it was not related to any 
pre-existing condition.

Analysis

Duty to Assist

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).

In this regard, the Board notes that during the course of 
this appeal the RO obtained all pertinent VA and private 
treatment records identified by the veteran.  The veteran has 
been provided with a medical examination and opinion.  
Additionally, all facts have been sufficiently developed, and 
no further assistance to the veteran is required to comply 
with the duty to assist as mandated by the VCAA.

In addition, by virtue of the rating decisions, statement of 
the case, and supplemental statements of the case, as well as 
other notices issued during the pendency of the appeal, the 
veteran and his representative have been advised of the laws 
and regulations governing the claim, and the basis for denial 
of the claim.  Hence, the veteran has been notified of what 
is needed to substantiate the claim.

In this case, there is sufficient medical and other evidence 
of record in order for the Board to render an informed 
decision.  The veteran has not pointed to any additional 
pertinent evidence which has not been obtained, and the Board 
is not aware of any such evidence.  Accordingly, adjudication 
of this appeal, without remand to the RO for further 
consideration under the new law, poses no risk to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (to the same effect).

Service Connection

In general, applicable law and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2001).  That 
a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.

Service connection may also be granted for any disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Establishing 
"direct" service connection for a disability which has not 
been clearly shown in service requires evidence sufficient to 
show (1) the existence of a current disability; (2) the 
existence of a disease or injury in service; and (3) a 
relationship or connection between the current disability and 
a disease contracted or an injury sustained during service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (internal citations omitted).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. 5107; 38 C.F.R. 3.102. In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).

In the instant case, the Board notes that there is no 
evidence of record which shows that the veteran had any 
laxity or instability of the knee in service, or after 
service until his injury in June 1994.  As previously stated, 
the veteran's service medical records, including his 1976 
enlistment and 1986 separation examinations, are negative for 
any complaints, diagnoses, findings or residuals of left knee 
injury, characterized by laxity and ligamentous injury or 
instability.

In reaching this determination, the Board acknowledges that 
it must consider all possible avenues by which the veteran 
may establish entitlement to service connection. See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  In this 
respect, the Board notes that although service connection for 
osteoarthritis of the left knee was granted in April 1988, 
there is no evidence of record to suggest that this condition 
is a pre-disposing factor in an injury characterized by 
instability and ligamentous damage.  Indeed, the record 
reflects no complaints of laxity, instability  or ligamentous 
damage due to osteoarthritis.  Furthermore, neither the 
veteran, his surgeon, nor the VA examiner have asserted this 
service-connected condition as causally related to the 
current injury.

Essentially, the evidence includes two competing medical 
opinions.  One from the veteran's surgeon, provided without 
review of the veteran's C-file, offered on the basis of 
surgical exploration of the knee and his medical experience; 
and the other from a VA examiner, offered with complete 
review of the C-file and a detailed review of the surgeons 
operative notes, and thus entitled to more probative value.

Specifically, the evidence favoring the veteran, the 
surgeon's opinion letter, was not definitive in establishing 
a causal relationship to the 1982 in-service injury, but 
instead, stated that it was "hard to say that the recent 
injury was secondary to problems evoling [sic] from the 
injury back in 1982."  It further stated that such a severe 
injury " was certainly likely if there was a significant 
ligamentous injury to the knee at that time."  Thus the 
surgeon appears to be conditioning a causal relation on a 
finding of a pre-existing "significant ligamentous injury."  
The only other evidence of record favoring the veteran is his 
own lay opinion.  However, he has not been shown to possess 
the medical expertise needed to render a competent medical 
opinion as to causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998);); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.

The evidence against the veteran includes the opinion by the 
VA orthopedic examiner, which found no prior ligamentous 
injury, and proposed that the mechanism of injury would cause 
such severe damage, without any pre-disposing factors; and 
the veteran's service medical records, and post-separation 
records, that contain no competent medical evidence of in-
service ligamentous injury to the left knee.  There are no 
complaints, diagnoses, findings or residuals of left knee 
laxity or ligamentous injury in the record after the injury 
in 1982.  Thus it appears that the in-service injury was 
transient and had resolved years prior to discharge from 
service in 1986, and prior to the 1994 injury.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  However, when, as in this case, after 
consideration of all the evidence, the Board finds that the 
preponderance of it is against the claim for an increased 
evaluation for the left knee injury, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b);  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for severe varus injury to the left knee 
with probable tear of the posterior lateral corner and 
posterior cruciate ligament and disruption of the common 
peroneal nerve (left knee injury) is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

